Citation Nr: 9925242	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  98-08 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to the payment of educational benefits under 
Chapter 35, Title 38, United States Code, for courses taken 
at University of Puerto Rico from August 17, 1987, to May 29, 
1992, and at Inter American University School of Law, from 
August 15, 1994, to June 16, 1996.


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

According to available records, the appellant is the child of 
the veteran who had active military service from October 1974 
to October 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied a claim by the appellant seeking 
entitlement to the payment of educational benefits under 
Chapter 35, Title 38, United States Code, for courses taken 
at University of Puerto Rico from August 17, 1987, to May 29, 
1992, and at Inter American University School of Law, from 
August 15, 1994, to June 16, 1996.  The appellant's file 
shows that the RO granted entitlement to such payments from 
June 17, 1996, to May 24, 1997.


REMAND

The appellant contends, in essence, that she is entitled to 
retroactive payment of educational benefits under Chapter 35, 
Title 38, United States Code, for courses taken at University 
of Puerto Rico from August 17, 1987, to May 29, 1992, and at 
Inter American University School of Law, from August 15, 
1994, to June 16, 1996.  Specifically, she asserts that this 
is a Fernando-Giusti Bravo v. United States Veterans 
Administration case, see 853 F.Supp. 34  (1993), and that, as 
a result, she should be considered an exception to the 
Chapter 35 educational benefits regulations concerning the 
commencement date of an award of educational assistance.

After careful review of the record, the Board finds that 
further development is necessary prior to appellate review.

Specifically, as an initial matter, the Board finds that it 
is not clear whether the appellant has the necessary status 
as a "child" of a qualifying veteran for purposes of 
Chapter 35 educational benefits.  The regulations state that 
Chapter 35 benefits are only available to a "child" of a 
qualifying veteran.  This is defined as a son or daughter of 
a veteran who meets the requirements of § 3.57, except as to 
age or marital status.  38 C.F.R. § 3.807(d)(1)  (1998).  In 
general, section 3.57 states that "the term child of the 
veteran means an unmarried person who is a legitimate child, 
a child legally adopted before the age of 18 years, a 
stepchild who acquired that status before the age of 18 years 
and who is a member of the veteran's household or was a 
member of the veteran's household at the time of the 
veteran's death, or an  illegitimate child."  38 C.F.R. 
§ 3.57(a)  (1998).  A "stepchild" is defined as "a 
legitimate or an illegitimate child of the veteran's 
spouse."  38 C.F.R. § 3.57(b)  (1998).

Here, the appellant claims to be the "step-child" of a 
qualifying veteran.  However, her file contains no 
verification of this.  Official documentation, such as a 
marriage certificate, is needed to determine if and when the 
appellant became the step-child of a qualifying veteran.

The Board also finds that the regulations pertaining to 
payment of Chapter 35 educational benefits were amended 
during the pendency of this appeal.  The United States Court 
of Appeals for Veterans Claims has held that, where the law 
or regulation changes after a claim has been filed, but 
before the administrative or judicial appeal process has been 
conducted, the version of the law or regulation most 
favorable to the appellant shall be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313  (1991).

Under the VA regulations in effect at the time of the RO's 
June 1997 decision, payment of Chapter 35 educational 
benefits was prohibited for any period earlier than one year 
prior to the date of the receipt of the appellant's 
application for educational benefits or the enrollment 
certification verifying the applicable enrollment periods, 
whichever is later.  38 C.F.R. § 21.4131(a)(2)  (1998).

Under the amended regulations, if the award is the first 
award of educational assistance, payment of such benefits is 
prohibited beyond one year prior to the date of claim.  
38 C.F.R. § 21.4131(a)(1)(ii)  (1998), amended by 64 FR 23769  
(May 4, 1999) (effective June 3, 1999).  The "date of 
claim" "is the date on which a valid claim or application 
for educational assistance is considered to have been filed 
with VA, for purposes of determining the commencing date of 
an award of that educational assistance."  38 C.F.R. 
§ 21.1029  (1998), amended by 64 FR 23769  (May 4, 1999).  
Such a claim may be formal or informal.  A formal claim is a 
claim for educational assistance benefits that is filed on 
the specific form prescribed by the VA Secretary (i.e. VA 
Form 22-5490, Application for Survivors' and Dependents' 
Educational Assistance).  Id.  An informal claim is "[a]ny 
communication from an individual, or from an authorized  
representative or a Member of Congress on that individual's 
behalf that indicates a desire on the part of the individual 
to claim or to apply for VA-administered educational 
assistance" or "a claim from an individual or from an 
authorized representative on that individual's behalf for 
[educational assistance] that is filed in a document other 
than in the prescribed form."  Id.

In this case, the Board finds that review of the qualifying 
veteran's claims file is necessary in order to conclusively 
ascertain when the appellant first submitted a claim for 
Chapter 35 educational benefits.

In light of the above, the Board finds that it would be 
remiss to review this case until further evidentiary 
development was conducted.  Accordingly, further appellate 
consideration will be deferred and the case is REMANDED to 
the RO for the following actions:

1.  The RO should contact the appellant 
and request a certified copy of a 
marriage certificate indicating the date 
of marriage of her mother and [redacted]
[redacted], with any and all other 
documentation necessary to confirm 
whether or not and, if so, when the 
appellant became the step-child of a 
qualifying veteran for purposes of 
Chapter 35 educational benefits.

2.  Thereafter, the RO is requested to 
obtain the claims file of [redacted]
[redacted], Claims file [redacted], 
and associate it with the appellant's 
record.

3.  After the above has been completed, 
the RO should review the appellant's 
claim seeking entitlement to payment of 
educational benefits under Chapter 35, 
Title 38, United States Code, for courses 
taken at University of Puerto Rico from 
August 17, 1987, to May 29, 1992, and at 
Inter American University School of Law, 
from August 15, 1994, to June 16, 1996, 
to include whether or not the appellant 
has basic status as a "child" of a 
qualifying veteran.  Both the old and 
amended regulations pertaining to the 
commencement date of an award of Chapter 
35 educational benefits should be 
considered.  38 C.F.R. 
§ 21.4131(a)(1)(ii)  (1998), amended by 
64 FR 23769  (May 4, 1999).

4.  Following completion of the above 
actions and, if any portion of the RO's 
decision remains unfavorable, the 
appellant should be provided with a 
Supplemental Statement of the Case which 
provides the pertinent laws and 
regulations, including 38 C.F.R. 
§§ 21.3030 and 21.3031(a) (1997), a 
summary of the evidence, and detailed 
reasons and bases for the decision 
reached.  The appellant should then be 
afforded a reasonable period of time in 
which to respond.  

Thereafter, in accordance with the current appellate 
procedures, the case, including the veteran's VA claims 
folder and the appellant's Chapter 35 folder should be 
returned to the Board for completion of appellate review.  
By this REMAND, the Board intimates no opinion, either 
factual or legal, as to the ultimate determination warranted 
in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals
	
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



